Dissenting Opinion by
Judge Crumlish, Jr.:
I respectfully dissent.
I cannot agree that Robert E. Stotelmyer is a high public official entitled to absolute immunity. Stotelmyer was an instructor of corrections officers at the Central Correctional Academy. That he may have had supervisory authority over other Academy instructors does not, in my view, give him absolute immunity. Furthermore, it was denied and therefore placed in issue, that Stotelmyer was involved in the scheduling of classes at the Academy. Even were he so involved, such activity is not, in my view, the kind of policy-making function contemplated in DuBree v. Commonwealth, 8 Pa. Commonwealth Ct. 567, 303 A. 2d 530 (1973).
As I have stated in my dissenting opinion in Freach v. Commonwealth of Pennsylvania, 23 Pa. Commonwealth Ct. 546, 354 A.2d 908 (1976), we must initiate a procedure which will provide us more information about a defendant, his authority and duties beyond that which we learn from a reading of broad averments in a complaint. Only then may we determine with certainty, as the majority does here today, the status of a defendant for the purposes of sovereign immunity.
Judge Kramer joins in this dissent.